DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is in response to Applicant’s amendments filed on 7/29/2022 from and 8/11/2022 which Claims 12-19 are pending, where Claims 17-19 are withdrawn, and Claims 1-11 are cancelled so that Claims 12-16 are under consideration of which Claim 12 was amended.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 7/29/2022 from and 8/11/2022.  
Claim Rejections - 35 USC § 112
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 12-16, Claim 12 recites: “contacts at least a portion of a surface of the quantum dot-polymer composite host matrix”.  This recitation is unclear and vague and lacks antecedent basis and is therefore indefinite.  Claim 1 recites “a quantum dot-polymer composite” that comprises a polymer host matrix so does a contacting surface of the quantum dot-polymer composite host matrix become equal composite and matrix.  There is insufficient antecedent basis for this limitation of “the quantum dot-polymer composite host matrix” in the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0113672, Dubrow et al. (hereinafter “Dubrow”) in view of US 2008/0194721, Arney et al. (hereinafter “Arney”) evidenced by CAS Registry Number: 1112-55-6 (hereinafter referred to as “RN 1112-55-6”), and further evidenced by CAS Registry Number: 7575-23-7 (hereinafter referred to as “RN 7575-23-7”), where both CAS RNs are from Scifinder American Chemical Society (ACS) 2022.  
Regarding Claims 12-15, Dubrow in the entire document particularly in the abstract and ¶s 0011-0015, 0049, 0099, 0102, 0109, 0121-0123, 0125, 0140-0152 and Fig 14c discloses quantum dot (“QD”) films with protective barriers with improved QD encapsulation and matrix materials, where the polymeric matrix surrounding the QDs {reading on plurality of QD of pending Claim 12} is a discontinuous, composite matrix comprising at least two materials {reading on quantum dot-polymer article with quantum dot-polymer composite of polymer host matrix for pending Claim 12}.  From ¶ 0011 the first matrix material comprises amino polystyrene (APS), and the second matrix material comprises an epoxy.  More suitably, the first matrix material comprises polyethyleneimine or modified polyethyleneimine (PEI), and the second matrix material comprises an epoxy.  Suitable methods for preparing the QD phosphor material comprise dispersing a plurality of luminescent nanocrystals in the first polymeric material to form a mixture of the luminescent nanocrystals and the first polymeric material.  The mixture is cured, and a particulate is generated from the cured mixture. Suitably, a cross-linker is added to the mixture prior to the curing. In exemplary embodiments, the particulate is generated by grinding the cured mixture. The particulate is dispersed in the second polymeric material to generate the composite matrix, and the materials are formed into a film and cured.   
From ¶ 0122 suitable matrix materials for use in QD phosphor material include polymers and organic and inorganic oxides.  Suitable polymers for use in the matrixes include any polymer known to the ordinarily skilled artisan that can be used for such a purpose.  In suitable embodiments, the polymer will be substantially translucent or substantially transparent.  Suitable matrix materials include, but are not limited to, epoxies {reading on pending Claim 13}, acrylates, norborene, polyethylene, poly(vinyl butyral):poly(vinyl acetate), polyurea, polyurethanes; silicones and silicone derivatives including, but not limited to, amino silicone (AMS) {reading on pending Claim 13}, polyphenylmethylsiloxane, polyphenylalkylsiloxane, polydiphenylsiloxane, polydialkylsiloxane, silsesquioxanes, fluorinated silicones, and vinyl and hydride substituted silicones; acrylic polymers and copolymers formed from monomers including, but not limited to, methylmethacrylate, butylmethacrylate, and laurylmethacrylate; styrene-based polymers such as polystyrene, amino polystyrene (APS), and poly( acrylonitrile ethylene styrene) (AES); polymers that are crosslinked with difunctional monomers, such as divinylbenzene; cross-linkers suitable for cross-linking ligand materials, epoxides which combine with ligand amines (e.g.,APS or PEI ligand amines) to form epoxy, and the like.
From ¶s 0123, 0125 and 0133 the QDs used can be embedded in a polymeric matrix (or other matrix material) using any suitable method, for example, mixing the nanocrystals in a polymer and casting a film, mixing the nanocrystals with monomers and polymerizing them together, mixing the nanocrystals in a sol-gel to form an oxide, or any other method known to those skilled in the art.  A discontinuous or multi-phase encapsulation material is preferred so that the QDs are protected in domains of a hydrophobic material which is impermeable to moisture and oxygen.  The QD phosphor material and QD film can be any desirable size, shape, configuration and thickness.  The width and height of the QD phosphor material can be any desired dimensions, depending on the size of the viewing panel of the display device. For example, the QD phosphor may have a relatively small surface area in small display device embodiments such as watches and phones, or the QD phosphor may have a large surface area for large display device embodiments such as TVs and computer monitors {reading on sheet for pending Claim 14}.  
From ¶s 0099, 0102, 0109, 0121-0123, 0125, 0140-0141, 0145, 0152 and Fig 14c the luminescent nanocrystals can be made from a material impervious to oxygen, thereby simplifying oxygen barrier requirements and photostabilization of the QDs in the QD phosphor material. In exemplary embodiments, the luminescent nanocrystals are coated with one or more organic polymeric ligand material and dispersed in an organic polymeric matrix comprising one or more matrix materials, as discussed in more detail below. The luminescent nanocrystals can be further coated with one or more inorganic layers comprising one or more material such as a silicon oxide, an aluminum oxide, or a titanium oxide (e.g., SiO2, Si2O3, TiO2, or Al2O3), to hermetically seal the QDs.  
From ¶s 0102 and 0106 the QDs are preferably coated with one or more ligand coatings, embedded in one or more matrix materials, and/or sealed by one or more barrier layers.  Such ligands, matrix materials, and barriers can provide photostability of the QDs and protect the QDs from environmental conditions including elevated temperatures, high intensity light, external gasses, moisture, and other harmful environmental conditions.  Suitable ligands include, e.g., polymers, glassy polymers, silicones, carboxylic acid, dicarboxylic acid, polycarboxylic acid, acrylic acid, phosphonic acid, phosphonate, phosphine, phosphine oxide, sulfur, amines, amines which combine with epoxides to form an epoxy, monomers of any of the polymeric ligands mentioned herein, any of the matrix materials mentioned herein, monomers of any of the polymeric matrix materials mentioned herein, or any suitable combination of these materials. Suitably, the QD ligands will include amine-containing organic polymers such as amino silicone.  
From ¶s 0140-0150 in preferred embodiments, the QD film comprises one or more barrier layers disposed on either one or both sides of the QD phosphor material layer.  Suitable barrier layers protect the QDs and the QD phosphor material from environmental conditions such as high temperatures, oxygen, and moisture.  Suitable barrier materials include non-yellowing, transparent optical materials which are hydrophobic, chemically and mechanically compatible with the QD phosphor material, exhibit photo- and chemical-stability, and can withstand high temperatures. Preferably, the one or more barrier layers are index-matched to the QD phosphor material. In preferred embodiments, the matrix material of the QD phosphor material and the one or more adjacent barrier layers are index-matched to have similar refractive indices. The barrier layers are suitably solid materials, and can be a cured liquid, gel, or polymer. The barrier layers can comprise flexible or non-flexible materials, depending on the particular application.  Barrier layers are preferably planar layers, and can include any suitable shape and surface area configuration, depending on the particular lighting application.  In preferred embodiments, the one or more barrier layers will be compatible with laminate film processing techniques, whereby the QD phosphor material is disposed on at least a first barrier film, and at least a second barrier film is disposed on the QD phosphor material on a side opposite the QD phosphor material to form the QD film in one embodiment.  Suitable barrier materials include any suitable barrier materials known in the art.  For example, suitable barrier materials include glasses, polymers, and oxides. Suitable barrier layer materials include, but are not limited to, polymers such as polyethylene terephthalate (PET); oxides such as silicon oxide, titanium oxide, or aluminum oxide (e.g., SiO2, Si2O3, TiO2, or Al2O3); and suitable combinations thereof. Preferably, each barrier layer of the QD film comprises at least 2 layers comprising different materials or compositions, such that the multi-layered barrier eliminates or reduces pinhole defect alignment in the barrier layer, providing an effective barrier to oxygen and moisture penetration into the QD phosphor material. The QD film can include any suitable material or combination of materials and any suitable number of barrier layers on either or both sides of the QD phosphor material.  In FIG. 14C, the top and bottom barriers each comprise a dual barrier (i.e., 2 barrier layers). The top barrier 1420 comprises a first barrier layer and a second barrier layer, wherein the first barrier layer comprises a first sublayer 1420a and a second sublayer 1420b, and the second barrier layer comprises a first sublayer 1420c and a second sublayer 1420d. The bottom barrier 1422 comprises a first barrier layer and a second barrier layer.  In certain embodiments, one or more barrier layers can be formed from an existing layer or material rather than an additional barrier material. For example, in exemplary embodiments, the matrix material surrounding the QDs can itself function as a barrier material for the QDs.  From ¶ 0213 one or more barrier layers are preferably deposited over the QD phosphor material to seal the material between the top and bottom barrier layers. Suitably, the barrier layers can be deposited as a laminate film and optionally sealed or further processed, followed by incorporation of the QD film into the particular lighting device.   
However Dubrow, disclosing two or more barrier layers of glasses, polymers, and oxides, does not expressly disclose that the barrier layer of a substrate with a first layer of an oxidation product of polysilazane and a second layer of thiol-ene polymer.  
Arney directed as is Dubrow from the disclosures of Arney in the abstract and at ¶s 0002, 0007, 0019-0028, 0052, 0063-0064, 0076-0080, 0089, 0094 to a multi-photon reactive composition such as with semiconductor nanoparticles such as quantum dots with quantum dots composition comprises an ethylenically unsaturated liquid polysilazane precursor, a multi-functional thiol additive, a multi-ethylenically-unsaturated additive different from the polysilazane, and a multi-photon photocuring composition comprising at least one multi-photon photosensitizer like the quantum dots, and optionally one or both of an electron acceptor and an electron donor to provide ceramic-based microstructures as, for example, high temperature resistant materials, including devices such as micro-optics systems that can be used independently or integrated into other systems.  
The polysilazane or polysiloxazane-containing compositions provide ceramic-based microstructures for, for example, high temperature electronics, telecommunications.  From ¶s 0007-0008-0027 single photon polymerization techniques have been used to form patterned pre-ceramic polymer microstructures using thiol-ene chemistry including polysilazanes. Two-photon polymerization of polymer nanocomposites has been used to pattern 3D silica microstructures.  The multi-photon reactive composition comprises a) an ethylenically unsaturated liquid polysilazane precursor,  b) a multi-functional thiol additive, c) a multi-functional ethylenically unsaturated additive different from the polysilazane, and d) a multi-photon photocuring composition.  A pre-ceramic polymer or a ceramic (which is preferably microstructured) is prepared by: a) providing a multi-photon reactive composition comprising  i) an ethylenically unsaturated liquid polysilazane precursor, ii) a multi-functional thiol additive, iii) a multi-functional ethylenically unsaturated additive different from the polysilazane; and iv) a multi-photon photocuring composition comprising at least one multi-photon photosensitizer, and optionally one or both of an electron acceptor and an electron donor, b) imagewise irradiating the composition (preferably, with a microstructured pattern) with sufficient light to at least partially react the composition, and c) optionally, removing a soluble portion of the multi-photon at least partially reacted composition (preferably, to provide a microstructured pre-ceramic polymer), and optionally, subjecting any remaining portion (which can be the entire at least partially reacted composition, if no removal has been carried out) of the at least partially reacted composition to an elevated temperature for sufficient time to at least partially pyrolyze the polysilazane (preferably, to provide a microstructured ceramic) {i.e. to a silica microstructure} {reading on oxidation product of polysilazane comprising silicon oxide for pending Claim 15}.  
From ¶ 0052 useful polysilazanes all of which can be random, alternating, or block polymers, include those linear polysilazanes generally represented by Formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where wherein R1 and R2 are independently H, a linear, branched, or cyclic aliphatic group having less than 9 carbon atoms, a linear, branched, or cyclic heteroalkyl group having less than 7 carbon atoms, a substituted or unsubstituted aryl group having less than 13 carbon atoms, an ethylenically unsaturated group, or where R1 and R2, taken together, may form a ring having less than 8 carbon atoms; R3 and R5 are independently H, a linear or branched alkyl group having less than 7 carbon atoms, or a linear or branched heteroalkyl group having less than 7 carbon atoms; R4 is an ethylenically unsaturated group; a and b represent mole fractions such that the sum of a and b is 1, b is greater than zero, and preferably a is greater than b.  Given with R1 and R2 are independently H, a linear, branched, or cyclic aliphatic group having less than 9 carbon atoms {reading on R1 and R2 as independently H or aliphatic hydrocarbon group for Chemical Formula 1 of pending Claim 12} and with R3 as hydrogen, then unit “a” reads on Chemical Formula 1 of pending Claim 12.  
From Example 1 and ¶ 0111 the curing a thiol-ene preceramic composition is from a composition prepared by dissolving bistrichloromethyltriazine (BTCMT) (0.040 g), and Dye 1 (0.019 g) in dichloromethane (0.54 g) in a brown bottle (10 ml) followed by the addition of VL20 (42.00 g), tetravinylsilane (0.075 g), evidenced by RN 1112-55-6 as having a structure of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
with vinyl groups {as at least two carbon-carbon unsaturated bond-containing groups at terminal ends reading on the second monomer of pending Claim 12}, and pentaerythritol tetra (3-mercaptopropionate (PETMP) (1.0 g).  The latter is evidenced by RN 7575-23-7 to have the structure of: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
{reading on at least one thiol group present at one terminal end and at least one thiol at another terminal end for the first monomer of pending Claim 12}.  The mixture is then placed in an orbital shaker (VWR, Model DS-500) for 10 min to give a solution. Several drops of this mixture are placed on a clean glass microscope slide between two strips of adhesive tape that are adhered to each slide approximately 1 cm apart.  A glass cover slip is then placed over the mixture.  Two-photon polymerization is performed using a diode pumped Ti:sapphire laser (Spectra-Physics, Mountain View, Calif.) operating at a wavelength of 800 nm, nominal pulse width 45 fs, pulse repetition rate of 80 MHz, and beam diameter of approximately 1.5 mm. The threshold writing speed is the maximum scan speed at a given average power that provides a polymerized structure {reading on polymerized product of a monomer of the first and second monomers for pending Claim 12} that remains intact following the development step described below.  Following exposure of the sample to the laser, the sample is developed. The glass slide is washed with acetone to remove unpolymerized poly(vinylsilazanes).  After the glass slide is dried in air at room temperature, it is examined using an optical microscope. Writing speeds in the range of 0.5 to 3.0 millimeters per second are realized.
From ¶s 0052 and 0063-0066 "thiol-ene" means a mixture of, or the reaction product of, at least one multi-functional thiol (HS)-containing compound and at least one multi-functional ethylenically unsaturated compound; the multi-functional thiol containing compound being different than the multi-functional ethylenically unsaturated compound.   
From ¶ 0094 prior to exposure to multi-photon curing, the resulting photoreactive compositions can be coated on a substrate, if desired, by any of a variety of coating methods known to those skilled in the art (including, for example, knife coating and spin coating). The substrate can be, for example, a film, sheet, or other surface depending upon the particular application and the method of exposure to be utilized. Preferred substrates are generally sufficiently flat to enable the preparation of a layer of photoreactive composition having a uniform thickness. For applications where coating is less desirable, the photoreactive compositions can alternatively be exposed in bulk form. Following coating, the reactive composition can, optionally, be soft baked (for example on a hot plate or in an oven) to remove some or all of the residual solvent. The substrate can be made of any suitable material (e.g., glass, fused silica, silicon, calcium fluoride) and can be chosen from a wide variety of films, sheets, wafers, and other surfaces, depending upon the particular application and the method of exposure to be utilized {reading on substrate for pending Claim 12}. The substrate can optionally be pre-treated with a primer (for example, silane coupling agents) to enhance adhesion of the photoreactive composition to the substrate.  In addition to the multifunctional thiol additive, the multi-functional ethylenically unsaturated additive includes non-aromatic compounds such as 1,5-hexadiene and 1,9-decadiene, bicyclic compounds such as dicylcopentadiene, aromatic compounds such as divinylbenzene, andheteroatom-containing compounds such as vinyl esters, for example, diallyl diglycol carbonate, ethylene glycol divinyl ether and divinyl ethers of oligomers of ethylene oxide. Examples of useful multi-functional ethylenically unsaturated additives include vinyl silanes.  The hexadiene and decadiene as diallyl compound meet Formula 3 for the second monomer of pending Claim 12 of 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 .  For these diallyl compounds, where in formula 3 of the pending claims, k3 is zero, L2 is a C1 alkylene group, Y2 is C3 or C7 unsubstituted alkenylene group, and X is a aliphatic group containing a carbon-carbon double bond.  These diallyl compounds are lie the 1,3-butadiene of ¶ 0166 as the second monomer in the Pub of the pending application.  
From ¶s 0101-0104 the resulting structures can have any suitable size and shape, but the method of the invention is particularly well suited for adding a microstructure to a microstructured surface of an article. The structures can be formed on the surface of the article, or within or on a feature of the surface.  The photopatterned structure can be thermally treated (pyrolysis) to convert the pre-ceramic polymer to a ceramic material. Following the polymerization reaction, the resultant polymeric material is typically pyrolyzed to form the ceramic material {reading on oxidation product of polysilazane for pending Claim 12}. For example, depending on the conditions employed for the thermal treatment, amorphous or crystalline structures can be obtained.  After sintering, the structure has a substantially inorganic composition and dimensions that are smaller than prior to the sintering step.  Such structures are high temperature resistant materials including patterned ceramic devices such as micro-optics systems that can be used independently or integrated into other systems, such as microelectromechanical systems.  Ceramics that can resist high temperatures are a good alternative to conventional polymeric material because of their superior thermal properties, corrosion and chemical resistance, high modulus, and hardness {reading on barrier layers for pending Claim 12}. 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
Here the barrier layers of Dubrow of silicon oxide and various polymers of ligand materials including silicon polymers of silicones and silicone derivatives including, but not limited to, amino silicone (AMS), polyphenylmethylsiloxane, polyphenylalkylsiloxane, polydiphenylsiloxane, polydialkylsiloxane, silsesquioxanes, fluorinated silicones, and vinyl and hydride substituted silicones for the purpose of having 2 barrier layers with for a quantum dot layer, where the matrix for the quantum dots can be in the barrier layers for low oxygen and moisture permeability, exhibit high photo- and chemical-stability to protect the quantum dots.  Arney has the multiple photon photocured polysilazane and thiol-ene coating composition in contact with quantum dots for the purpose of providing heat resistance, corrosion {i.e. oxidation resistance} and chemical resistance (i.e. moisture resistance, high modulus, and hardness for quantum dot compositions.  Given this similar purpose of providing oxidation or corrosion resistance and chemical resistance i.e. moisture resistance for quantum dot compositions, the polysilazane like the silicon polymer materials of Dubrow along with the thiol-ene can be substituted for or combined with the two barrier coats of Dubrow in contact with a substrate and a quantum dot layer in or for the quantum dot films of Dubrow.  Given that both layers of Arney have the polysilazane ceramic product of silicon oxide and thiol-ene there would be such a layer with thiol-ene as the second monomer in contact with the quantum dot polymer matrix  composite layer as in pending Claim 12.  
Applicants are reminded regarding the wording of pending Claim 12 “disposed in such a manner” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Dubrow in view of Arney meets the requirements of the claimed article, Dubrow in view of Arney clearly meet the requirements of present claims.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Dubrow a quantum dot film lighting device composite article with a quantum dot polymer composite host matrix for the dispersed quantum dots and two barrier layers one of silicon oxide and another of silicon containing polymers with a substrate, as afore-described, where from Arney a heat, corrosion or oxidation, chemical resistant or moisture resistant polysilazane thiol-ene coating, where the thiol-ene is derived from a monomer with at least two thiol at least one at a terminal end and at least another at another terminal end and another monomer as a diallyl compound as a chemical formula 3 of the pending claims, used with quantum dots is used with or for the two barrier layers contacting each other as in Fig 14 c of Dubrow also where one of the these layers contacts the surface of the quantum dot-polymer composite, as afore-described motivated to have in addition to properties involving oxidation and moisture resistance of corrosion and chemical resistance additional barrier properties of heat resistance and hardness for scratch resistance as for Claims 12-15.  Furthermore the combination of Arney with Dubrow has a reasonable expectation of success to one skilled in the art because both have coatings to protect or provide a barrier for quantum dots in optical devices with similar silicon materials of silicon oxide and other polymeric material.   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of Arney further in view of the article entitled “Preparation and Gas Barrier Characteristics of Polysilazane-Derived Silica Thin Films Using Ultraviolet Irradiation”, Ohishi et al. Materials Sciences and Applications 5 105-111 (2014) (hereinafter referred to as “Ohishi”, provided by Applicants.)  
Regarding Claim 16 Dubrow in view of Arney is applied as to Claim 12, however Dubrow as modified does not expressly disclose a ratio of Si-O moiety to Si-H moiety for the oxidation product of the polysilazane and thiol-ene barrier layers.  
Ohishi discloses in the abstract gas barrier film formation technique using simultaneous photo-irradiation and heat-treatment has been researched on alicyclic polyimide film coated with a polysilazane solution.  From Id a fine SiO2 thin film on polyimide film was formed at low temperatures, which greatly improved the substrate's gas barrier characteristics by this technique. The values of gas barrier characteristics depended on the substrate temperature at the time of photo-irradiation. For photo-irradiated thin film heat-treated to 150°C, the water vapor transmission rate and oxygen transmission rate fell below the equipment measurement limit of 0.02 g/m2/day and 0.02 cm3/m2/day, respectively.  Ohishi divulges at Fig. 1 and § 3.1 that the only heat-treated samples showed NH (near 3300 cm-1), SiH (near 2200 cm-1), and SiNSi (near 800 cm-1) absorption peaks directly after thin-film formation, suggesting a film structure having Si-N bonds. These absorption peaks decreased as heat-treatment temperature increased in the manner of 150T---+ 200°C---+ 250°C---+ 300°C, but at the same time, an absorption peak based on a siloxane bond (-O-Si-0-) near 1100 cm-1 appeared and increased. In fact, only absorption based on this siloxane bond could be observed for heat treatment at 300ºC, indicating a transformation to a SiO2 film The spectrum for heat treatment at 250°C showed absorption peaks based on polysilazane, indicating that polysilazane still existed and that the transformation to SiO2 was still incomplete.  Looking next at the spectra for the samples that were simultaneously photo-irradiated and heat treated, NH, SiH, and SiNSi absorption peaks based on polysilazane could be observed at 80°C but so could be a strong absorption peak based on a siloxane bond (-O-Si-O-). This result indicates that the transition to SiO2 was already underway at this temperature. In addition, no polysilazane-based absorption peaks could be observed for films treated at 100ºC or greater, indicating a transition to SiO2 at those temperatures.  Given the relationship of the temperature of heat and photo-heat treated films of the absorbance peaks for SiH and the Si-O moiety of Si-O-Si that the former decreases and the latter increases at higher temperatures, a ratio of the Si-O moiety and to a Si-H moiety would overlap with the ranges of pending Claim 16 depending on the temperature and completeness of the conversion to SiO2.  These results show that the transformation to SiO2 film occurs at an extremely low temperature through simultaneous photo-irradiation and heat treatment.  MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Dubrow as modified a quantum dot film lighting device composite article with a quantum dot polymer composite host matrix for the dispersed quantum dots and two barrier layers contacting each other one of silicon oxide from multiphoton photocuring and heating of polysilazane along with thiol-ene coating used with quantum dots, as afore-described for Claim 12, where from Ohishi the ratio of the Si-O moiety to the Si-H moiety overlaps with 0.1 to 15 and 2 to 13 from the photocuring with heat curing motivated to have values of gas barrier characteristics depending on the substrate temperature at the time of photo-irradiation like photo-irradiated thin film heat-treated to 150°C, a water vapor transmission rate and oxygen transmission rate below the equipment measurement limit of 0.02 g/m2/day and 0.02 cm3/m2/day, respectively, to have the barrier layer of Claim 16.  Furthermore the combination of Ohishi with Dubrow as modified has a reasonable expectation of success to one skilled in the art because both Ohishi and Dubrow as modified have polysilazane photocured and heat cured.     
Response to Arguments
Applicant’s amendments with arguments filed 7/29/2022 and 8/11/2022, have been fully considered and are persuasive in regards to the former rejections under 35 U.S.C. 112(b) which have been withdrawn.  However Applicant’s arguments with respect to the new rejection of the claim(s) under 35 U.S.C. 112(b) and the revised rejection under 35 U.S.C. 103 with the same cited prior art to meet the amended claims are moot.  For the rejection under 35 U.S.C. 103 Applicants remarks do not address the diallyl compound as a second monomer for the thiol-ene as taught be Dubrow in view of Arney.  Also the combination of Arney with Dubrow would be obvious to one skilled in the art with reasonable expectations of successful results because Dubrow teaches at ¶s 0140-0150 that as in Fig. 14C for barrier layer 1422 one or more barrier layers can be formed from an existing layer or material rather than an additional barrier material. For example, in exemplary embodiments, the matrix material surrounding the ODs can itself function as a barrier material for the ODs.  Applicants have not addressed this teaching of Dubrow that the same material as a barrier for the Q-dots can be the material for the barrier layers as where in the combination with Arney the layers of polysilazane thiol-ene layers can be the barrier layers.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787